Citation Nr: 0633414	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  99-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a left 
tibia fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION


The veteran served on active duty from August 1989 to June 
1990, and from July 1997 to April 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The Board remanded the 
issue of service connection for residuals of a left tibia 
fracture back to the RO for additional development in 
September 2000 and August 2003.

The appeal again is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

The RO granted service connection for the veteran's right 
tibial stress fracture and awarded a 10 percent rating in an 
October 1998 decision.  This decision was based on service 
medical records which indicated that, although the veteran's 
condition of a right tibial stress fracture had existed prior 
to service, it had permanently worsened as a result of 
service.  That same decision denied service connection for 
residuals of a left tibia fracture (or shin splints).

In August 2003, the Board remanded this case to the RO.  In 
pertinent part, the remand instructed the RO to obtain a new 
comprehensive VA orthopedic examination and have the examiner 
indicate what current left tibia disabilities the veteran 
had, and whether any current left tibia disability she had 
was due to any incident or injury in service, including 
whether any left tibia disability preexisted service and was 
aggravated by service. 

The examiner also was to indicate whether there was any 
evidence of old fracture residuals, specifically whether 
there were any residuals of a stress fracture that could be 
identified.  If "residuals of a stress fracture" was a 
diagnosis, the physician was requested to specifically 
identify the residuals.

The veteran underwent this VA examination in January 2005, as 
directed by the Board's remand.  According to the examination 
report, slight tenderness was noted along the entire shaft of 
the left tibia from the tibial plateau down to the ankle in 
the anterior surface of the left tibia.  Also on the medial 
aspect of the tibia.  The left knee and ankle had full range 
of motion.  The examiner's diagnosis was left tibial shin 
splint, now resolved.

An addendum to the VA examination, which the examiner 
dictated in May 2005, states that he reviewed the claims file 
before issuing his opinion.  He explained that shin splints 
was a clinical diagnosis used to describe the symptomatology 
that are frequently present from an x-ray demonstration of 
small stress fractures on the anterior surface of the shins.  
Essentially shin splints and tibial stress fracture are the 
same diagnosis.  One is clinical and the other is an x-ray 
diagnosis.  The examiner also noted that the veteran claimed 
she was not having any more problems because she was not 
doing the strenuous exercise any more.  She continued to have 
very slight tenderness along the anterior surface of the shin 
in the area that was affected by the shin splints in the 
past.  The examiner noted that tenderness was more likely 
than not a residual of the healed shin splits or tibial 
stress fractures from the past.  

The veteran underwent another VA examination in November 
2005.  According to that examination report, reference was 
made by a different examiner to the fact the veteran had a 
diagnosis of bilateral tibia stress fractures.  

Neither VA examination fully complied with the Board's 
remand, especially its request that the examiner opine on 
whether any left tibia fracture disorder was due to service, 
or preexisted service and was aggravated by service.

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Accordingly, the Board 
finds that the case is not yet ready for appellate review and 
that further development is necessary.

While this case was undergoing development on remand, the 
United States Court of Appeals for Veterans Claims (Court) 
provided additional guidance concerning notice and 
development in Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then the RO should arrange for the 
same examiner who conducted the January 
2005 examination, if available, to provide 
an opinion, in writing, whether it is more 
likely than not that the veteran's current 
left tibia disorder is due to any incident 
or injury in service, or whether it 
preexisted service and then was aggravated 
by service.  If that examiner is 
unavailable, records should be forwarded 
to a similarly situated physician for 
entry of an opinion.  If necessary, the 
veteran may be scheduled for a new 
examination.  If so, all clinical findings 
should be reported in detail and the 
claims folder made available to the 
examiner prior to the examination.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
May 2005 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


